Citation Nr: 1025644	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk
INTRODUCTION

The Veteran had active service from October 1954 to September 
1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, 
which denied the above claims.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus 
is related to acoustic trauma in active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


Service Connection

The Veteran asserts service connection for tinnitus on the basis 
that he developed the condition due to in-service, non-combat-
related acoustic trauma.  The Veteran reports that the condition 
has been chronic since that time.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

In addition, service connection for certain diseases, such as an 
organic disease of the central nervous system, may also be 
established on a presumptive basis by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's military occupational specialty was that of a 
gunner on a tank crew where he was likely exposed to acoustic 
trauma in the form of tank fire noise, given that such exposure 
is consistent with his duties.  As such, VA must presume the 
occurrence of the in-service injury.

A private post-service medical record dated in August 2006 
reveals that the Veteran had ringing and popping associated with 
his hearing loss. 

On VA examination in June 2008, the Veteran estimated that his 
tinnitus had begun in 2004.  He stated that it occurred 
occasionally and was noticeable in quiet environments.  The 
examiner opined that the Veteran's tinnitus was less likely as 
not due to noise exposure during service.  She based her 
conclusion on the Veteran's estimated date of onset being 2004, 
which was 48 years after discharge from service. 

At a November 2009 private examination, the physician again noted 
that the Veteran had ringing associated with his hearing loss.  

The Veteran testified before a Decision Review Officer in 
November 2009 and before the Board at a travel board hearing in 
May 2010.  Testimony revealed, in pertinent part, that the 
Veteran was a gunner on a tank crew and was exposed to tank fire 
and the noise of auxiliary engines.  The Veteran testified that 
he had continuously experienced ringing in his ears since his 
period of active service but because he was unaware that the 
ringing was tinnitus, he had reported it at the June 2008 VA 
examination as starting in 2004.  The Veteran reported that after 
service he worked in a warehouse and was not exposed to any 
occupational noise. 

The Board recognizes the Veteran's contentions that he has had 
continuous tinnitus since his discharge from service in September 
1956.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board assigns low probative weight to the June 2008 VA 
examiner's negative nexus opinion regarding the Veteran's 
tinnitus because the Veteran's testimony at the hearing before 
the Board clarified his statement regarding the onset of his 
tinnitus.  The Board finds the Veteran to be both competent and 
credible to testify as to having continuous tinnitus since his 
discharge from service in September 1956.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection for tinnitus is warranted, and the claim must 
be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issue 
of service connection for bilateral hearing loss.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran asserts that service connection is warranted for his 
bilateral hearing loss.  Specifically, the Veteran contends that 
he was exposed to noise while performing his duties as a gunner 
on a tank crew during service. 

An August 2006 private medical record shows that the Veteran was 
diagnosed with moderate to severe mixed hearing loss for the 
right ear and moderate to severe sensorineural hearing loss for 
the left ear.  At a June 2008 VA examination, the examiner stated 
that due to the lack of audiometric data at induction and at 
separation, she could not rule out hearing loss due to military 
noise exposure.  However, the examiner opined that the Veteran's 
hearing loss was less likely as not due to noise exposure during 
military service.  The examiner based this opinion on the 
Veteran's reported onset date of 2004 for his hearing loss.  A 
November 2009 private medical record reveals that the Veteran was 
diagnosed with mild to moderate sensorineural hearing loss for 
the right ear and mild to severe sensorineural hearing loss for 
the left ear.  The physician noted that the Veteran's history of 
noise exposure as a gunner could account for the high frequency 
hearing loss.  At a May 2010 hearing before the Board, the 
Veteran testified that he had continuously experienced roaring in 
his ears since his period of active service but because he did 
not consider the background noise hearing loss, he had reported 
it at the June 2008 VA examination as starting in 2004.

As it remains unclear to the Board whether the Veteran's hearing 
loss is related to his service, it is necessary to have a medical 
opinion discussing the relationship between the Veteran's hearing 
loss and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate rationale.  
The Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where 
the examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical records 
to provide negative opinion).  Therefore, the Board finds that 
another examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.

Assistance by VA includes obtaining a medical opinion when such 
an opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	  The RO/AMC shall schedule the Veteran for an 
appropriate VA medical
examination in order to determine the nature and etiology 
of his asserted bilateral hearing loss.  The entire claims 
file and a copy of this Remand must be reviewed by the 
examiner in conjunction with conducting the examination.  
All necessary tests and studies should be performed, and 
all findings must be reported in detail.

Based on examination findings, as well as a review of the 
record showing treatment for the asserted disorder, the 
examiner is requested to render an opinion as to whether 
the Veteran has hearing loss, and whether it is 
etiologically related to his period of active service, to 
include in-service acoustic trauma.

In doing so, the examiner should acknowledge the Veteran's 
report of a continuity of symptomatology.  The examiner is 
directed to reconcile any opinions which may be 
inconsistent with the results of the current findings on 
examination.  A complete rationale must be given for all 
opinions and conclusions expressed.

2.	 The RO/AMC will then review the Veteran's claims file 
and ensure that 
the foregoing development actions have been conducted and 
completed in full, and that no other notification or 
development action, in addition to those directed above, is 
required.  If further action is required, it should be 
undertaken prior to further claims adjudication.

3.	The RO/AMC will then readjudicate the Veteran's claim.  
If the benefit
sought on appeal remains denied, the Veteran and his 
representative should be provided with a Supplemental 
Statement of the Case.  An appropriate period of time 
should be allowed for response.


3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


